Citation Nr: 1218238	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  09-21 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation for the Veteran's hypertension.  

2.  Entitlement to an initial compensable disability evaluation for the Veteran's hepatitis C.  


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from February 1981 to February 2007.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) which, in pertinent part, established service connection for both hypertension and hepatitis C; assigned noncompensable evaluations for those disabilities; and effectuated the awards as of March 1, 2007.  In February 2011, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In June 2011, the Board remanded the Veteran's appeal to the RO for additional action.  

The Board observes that the Veteran has appealed from the initial evaluations assigned for his service-connected hypertension and hepatitis C.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) addressed a similar appeal and directed that it was specifically not a claim for an increased disability evaluation.  However, the Court did not provided a specific name for the issue in lieu of "increased disability evaluation."  In the absence of such direction, the Board has framed the issues as entitlement to an initial compensable disability evaluation for the Veteran's hypertension and an initial compensable disability evaluation for the Veteran's hepatitis C.  The Veteran is not prejudiced by such action.  The Board has not dismissed any issue and the law and regulations governing the evaluation of disabilities are the same regardless of how the issue is styled.  

The Board has reviewed both the Veteran's physical claims file and his "Virtual VA" file so as to insure a total review of the evidence.  

The issue of an initial compensable evaluation for the Veteran's hepatitis C is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  
FINDINGS OF FACT

1.  The Veteran's chronic hypertension has been objectively shown to be well-controlled by the use of continuous medication.  

2.  The Veteran's chronic hypertension has not been objectively shown to be manifested by diastolic pressure of predominantly 100 or more; systolic pressure of predominantly 160 or more; or a history of diastolic pressure predominantly 100 or more which requires continuous medication for control.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for the Veteran's chronic hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.326(a), 4.31, 4.104, Diagnostic Code 7101 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011).  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  
In regards to the issue of the evaluation for the Veteran's chronic hypertension, the Board finds that VA has satisfied its duty to notify under the VCAA.  A VCAA notice was provided to the Veteran in July 2007 which informed the Veteran of the evidence generally needed to support a claim of entitlement to service connection and the assignment of an evaluation and effective date of an initial award of service connection; what actions he needed to undertake; and how VA would assist him in developing his claim.  The July 2007 VCAA notice was issued prior to the January 2008 rating decision from which the instant appeal arises.  The Veteran's claim was readjudicated in both a May 2009 statement of the case (SOC) and June 2010 and March 2012 supplemental statements of the case (SSOC) issued to the Veteran.  

VA has taken all reasonable action necessary to properly assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran was afforded multiple VA examinations for compensation purposes.  The examination reports are of record.  The Veteran was afforded a February 2011 hearing before the undersigned Veterans Law Judge sitting at the RO.  The hearing transcript is of record.  The Veteran's claim has been remanded by the Board for additional action which included requesting relevant VA and retired military treatment records.  Additional VA clinical documentation and treatment records from Brooke Army Medical Center have been incorporated into the claims files.  

All identified and available relevant documentation has been secured to the extent possible.  All relevant facts have been developed to the extent possible.  There remains no issue as to the substantial completeness of the Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2011).  Any duty imposed on VA, including the duty to assist and to provide notification, has been met as set forth above.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In the circumstances of this case, additional efforts to notify or to assist the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  Consequently, the Board now turns to the merits of the Veteran's claim.  


II.  Historical Review

The Veteran's service treatment records reflect that he was initially diagnosed with chronic hypertension in April 2004.  Clinical documentation dated in April 2004 states that the Veteran exhibited blood pressure readings of 134/95, 142/96, 140/91, 134/95, 141/98, 142/96, 145/97, 140/91, and 132/89.  A May 2004 treatment record notes blood pressure readings of 164/96 and 138/86.  The Veteran was prescribed anti-hypertensive medication.  A June 2004 treatment record conveys that the Veteran exhibited a blood pressure reading of 156/94.  An assessment of uncontrolled hypertension was advanced.  The Veteran's prescribed anti-hypertensive medication was increased.  An August 2004 treatment record notes a blood pressure reading of 152/91.  An assessment of uncontrolled hypertension was advanced.  The Veteran's prescribed anti-hypertensive medication was again increased.  A November 2004 treatment record states that the Veteran exhibited blood pressure readings of 150/90 and 142/82.  The Veteran's prescribed anti-hypertensive medication was again increased.  

A March 2005 treatment record coveys a blood pressure reading of 132/77.  A June 2005 treatment record states that the Veteran's blood pressure reading was 120/80.  A February 2006 treatment record states that the Veteran exhibited a blood pressure reading of 150/97.  A June 2006 treatment record relates that the Veteran exhibited a blood pressure reading of 119/92.  An August 2006 treatment record notes a blood pressure reading of 113/71.  The multiple other blood pressure readings in the Veteran's service treatment records indicate that his diastolic readings were consistently below 100.  The report of the Veteran's November 2006 physical examination for service retirement states that the Veteran was diagnosed with hypertension.  The military examiner commented that the Veteran's blood pressure was well-controlled by anti-hypertensive medication and "at goal."  No blood pressure reading was reported.  

The report of a December 2007 VA examination for compensation purposes states that the Veteran reported a history of hypertension controlled by medication.  He exhibited blood pressure readings of 122/88, 126/85, and 125/86.  The Veteran was diagnosed with hypertension.  In January 2008, the RO established service connection for hypertension; assigned a noncompensable evaluation for that disability; and effectuated the award as of March 1, 2007.  


III.  Evaluation

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  A 10 percent evaluation is warranted for hypertensive vascular disease with diastolic pressure of predominantly 100 or more; systolic pressure of predominantly 160 or more; or a history of diastolic pressure predominantly 100 or more which requires continuous medication for control.  A 20 percent evaluation requires diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).  In every instance where the rating schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  

At the December 2007 VA examination for compensation purposes, the Veteran reported that his hypertension was controlled by medication.  On examination, the Veteran exhibited blood pressure readings of 122/88, 126/85, and 125/86.  

A May 2008 VA treatment entry notes that the Veteran exhibited blood pressure readings of 119/88 and 135/94.  A July 2008 VA treatment record states that the Veteran exhibited a blood pressure reading of 125/87.  VA clinical documentation dated in February 2009 reflects a blood pressure reading of 117/80.  VA clinical documentation dated in June 2009 states that the Veteran exhibited a blood pressure reading of 109/63.  

In his June 2009 Appeal to the Board (VA Form 9), the Veteran advanced that his hypertension was productive of heart palpitations and necessitated the use of two anti-hypertensive medication.  

At a November 2009 VA examination for compensation purposes, the Veteran reported a history of hypertension controlled by medication.  On examination, the Veteran exhibited blood pressure readings of 156/94, 121/87, and 129/94.  

At a May 2010 VA examination for compensation purposes, the Veteran exhibited a blood pressure reading of 140/89.  A September 2010 VA treatment entry states that the Veteran exhibited a blood pressure reading of 145/90.

At the February 2011 hearing before the undersigned Veterans Law Judge sitting at the RO, the Veteran testified that he had been taking anti-hypertensive medications since active service to control his hypertension.  He stated that he recently took his blood pressure at home which revealed blood pressure readings of 128/90 and 140/90.  

A May 2011 VA treatment record states that the Veteran exhibited a blood pressure reading of 117/77.  The Veteran was diagnosed with stable hypertension.  He was instructed to continue taking his prescribed anti-hypertensive medication.  A June 2011 VA treatment record notes a blood pressure reading of 116/81.  

The Veteran asserts that a compensable evaluation is warranted for his chronic hypertension as it requires the constant use of medication for control.  Initially, the Board acknowledges that the Veteran has taken prescribed anti-hypertensive medications since his initial inservice diagnosis.  However, the Veteran has no history of diastolic pressure predominantly 100 or more.  Indeed, he has an inservice and post-service history of diastolic pressure of 98 and below and systolic pressure of predominantly 159 and below.  In the absence of any objective or subjective evidence of diastolic pressure of predominantly 100 or more; systolic pressure of predominantly 160 or more; or a history of diastolic pressure predominantly 100 or more requiring continuous medication for control, the Board finds that a compensable evaluation for the Veteran's chronic hypertension is not warranted at any relevant time period.  38 C.F.R. §§ 4.31, 4.104, Diagnostic Code 7101 (2011); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's hypertensive symptomatology does not meet the requirements for a compensable evaluation under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011) and therefore warrants assignment of a noncompensable evaluation under 38 C.F.R. § 4.31 (2011).  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran has not identified any specific factors which may be considered to be exceptional or unusual in light of VA's rating schedule.  The evidence of record does not otherwise show that there is an exceptional disability picture.  The documentation of record is void of any finding of exceptional limitation due to the Veteran's hypertension beyond that contemplated by the rating schedule.  Thus, the Board finds that referral for consideration of assignment of an evaluation on an extra-schedular basis is not warranted.  38 C.F.R. § 3.321(b)(1)(2011).  

ORDER

An initial compensable evaluation for the Veteran's hypertension is denied.  


REMAND

VA clinical documentation dated in March 2011 reflects that the Veteran exhibited evidence of progressive liver disease.  The Veteran was last afforded a VA examination for compensation purposes which addressed his hepatitis C in December 2007.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the apparent increase in severity of the Veteran's hepatitis C, the Board finds that an additional VA examination for compensation purposes would be helpful in resolving the issues raised by the instant appeal.  

Clinical documentation dated after June 2011 is not of record.  VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his hepatitis C after June 2011, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims files.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

2.  Associate with the claims files any VA medical records pertaining to the treatment of the Veteran not already of record, including that provided after June 2011.  

3.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the nature and severity of his hepatitis C.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should express an opinion as to the impact of the Veteran's hepatitis C upon his vocational pursuits.  

Send the claims folders to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner or examiners should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner.  

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


